J-A29012-18

                                   2019 PA Super 70

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    QUADIR BOZEMAN                             :   No. 1439 EDA 2017

                      Appeal from the Order April 12, 2017
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0011158-2016


BEFORE:      OTT, J., DUBOW, J., and STEVENS, P.J.E.

OPINION BY OTT, J.:                                     FILED MARCH 08, 2019

        The Commonwealth appeals from the order entered April 12, 2017, in

the Philadelphia County Court of Common Pleas, granting a pretrial motion to

suppress evidence filed by appellee, Quadir Bozeman.1           On appeal, the

Commonwealth contends the trial court erred in determining: (1) the officers

had no basis to conduct a traffic stop of Bozeman’s vehicle; (2) the officers

had no reasonable suspicion to frisk Bozeman for weapons; and (3) the

officers had no probable cause to conduct a warrantless search of Bozeman’s

vehicle. For the reasons below, we reverse the order of the trial court, and

remand for further proceedings.

____________________________________________


   Former Justice specially assigned to the Superior Court.

1 The Commonwealth has properly certified in its notice of appeal that the
order “terminates or substantially handicaps the prosecution” pursuant to
Pa.R.A.P. 311(d). Notice of Appeal, 5/4/2017.
J-A29012-18



     The trial court provided the following detailed account of the officers’

brief encounter with Bozeman:

            Officer Jeffrey Opalski testified that he and Officer George
     D’Alesio of the Philadelphia Police were on routine patrol in full
     uniform in a marked vehicle on the evening of October 11, 2016.
     At approximately 6:10 p.m. the officers were travelling westbound
     on Master Street before turning left onto Conestoga Street. The
     officers observed a black Buick Lucerne blocking the driving lane
     on the one-way residential street. Approaching a couple of car
     lengths behind the car, the officers also observed that all of its
     windows were tinted and the passenger-side mirror had no glass.
     The officers stopped for about 10 seconds and Officer Opalski ran
     the tags through the Mobile Data Terminal (MDT), which came
     back negative. The officers then activated their lights and sirens
     and [Bozeman] responded by backing his car into a parking spot
     on the side of the street.

            After [Bozeman’s] car was parked, the officers observed
     [Bozeman’s] head move to the left and out of sight for a few
     seconds before the driver’s side door opened and [he] exited the
     car.    Officer D’Alesio immediately got out and approached
     [Bozeman] on the driver’s side of the car. Officer Opalski followed
     and approached the rear of the car as Officer D’Alesio asked
     [Bozeman] for his license and registration.         Officer Opalski
     testified that [Bozeman] was facing towards the rear driver’s side
     of his car and not towards Officer D’Alesio while they were talking.
     [Bozeman] went through his pockets in an anxious manner as
     Officer D’Alesio continued speaking to him. When [Bozeman] was
     not able to produce his license and registration, Officer Opalski
     asked [Bozeman] for his name and age. [Bozeman] claimed he
     was 26 years old but then changed his answer to that he was 23
     years old. [Bozeman] continued to stand with his body facing the
     car but had his head turned towards Officer Opalski. Officer
     Opalski became concerned that he was concealing a weapon
     based on his prior experience with firearm arrests. Officer Opalski
     asked [Bozeman] to move to the rear of the car so that a
     protective frisk could be performed.

           Office Opalski testified that during the frisk of [Bozeman’s]
     groin area he was able to identify a large chunk of crack cocaine
     based upon his prior experience due to feeling a large knot in the
     bag and uneven cuts in the chunk. Officer Opalski arrested

                                    -2-
J-A29012-18


     [Bozeman], retrieved the crack cocaine from his waistband, and
     placed him in the back of the police vehicle. At this time, Officer
     D’Alesio searched [Bozeman’s] car. One minute later, he signaled
     to Officer Opalski via hand motion that there was a firearm in the
     car.

            On cross examination, Officer Opalski testified that he did
     not receive a radio call on [Bozeman’s] car and confirmed that the
     MDT search on the car tags came back negative. After the officer
     activated the lights and sirens, [Bozeman] immediately parallel
     parked the car in a legal spot. Officer Opalski admitted that he
     did not see any bulges prior to the frisk and did not recover the
     crack cocaine until after [Bozeman] was handcuffed. [Bozeman]
     eventually did produce a “pink slip,” which is a temporary
     registration, and the officers discovered that the car belonged to
     a woman whom [Bozeman] claimed was his wife. Additionally,
     the officers did not issue any Traffic Violation Reports (TVRs)
     during this incident. Officer Opalski also confirmed that the tinted
     windows were not completely dark because the officers were able
     to observe [Bozeman’s] silhouette through the rear window.
     Officer Opalski also confirmed that the Motor Vehicle Code
     requires a rearview mirror only and that he was and still is unsure
     if side mirrors are required. When the officers pulled up behind
     the stopped vehicle, they did not know whether the engine was
     running, but could see that a driver was in the car[.] Officer
     Opalski confirmed the car was not parked it was standing initially.
     On redirect and re-cross examination, the officer testified that it
     is typical for him to search the groin area when he believes
     someone might be armed and that he has recovered firearms and
     narcotics from that area previously.

           Officer D’Alesio was called as a witness by the
     Commonwealth and testified that after noticing [Bozeman’s] car
     blocking the traffic lane on Conestoga Street, he pulled up behind
     the car for a few seconds, ran the tags, activated the lights and
     sirens, blew the horn, and signaled for the car to pull over.
     [Bozeman] pulled over and Officer D’Alesio observed what
     appeared to be [Bozeman] in a position down to the left towards
     the driver’s side door. The officer and [Bozeman] both exited their
     vehicles, Officer D’Alesio told [Bozeman] to stay where he was;
     and [Bozeman] complied. The officer then asked [Bozeman] for
     his paperwork. [Bozeman] fumbled and dropped things as he
     looked through his pockets; he was not quite touching the car but
     was almost pressing himself up against it. Officer D’Alesio stated
     that [once he] observed United States currency (USC) in the car

                                    -3-
J-A29012-18


      and in the center console[,] Officer Opalski moved [Bozeman] to
      the rear of the car to frisk him due to his demeanor. Officer
      D’Alesio explained the decision to frisk was based on [Bozeman’s]
      motion to the left while he was in the car [and] because [] he was
      blading his body away from the officers outside the car. Officer
      Opalski frisked [Bozeman] and found narcotics [in] the groin area,
      handcuffed [Bozeman], recovered the narcotics, and took
      [Bozeman] to the police vehicle.

            Officer D’Alesio asserted that he then searched the car
      because he saw USC in the center console and a screwdriver in
      the driver’s side door pocket. While he was looking for paperwork
      and for any other indication of contraband, the officer observed
      what he believed to be pry marks around the driver’s side air vent.
      Officer D’Alesio noted that he has undergone extensive training
      on the recovery and searching of cars and had previously
      recovered contraband from behind air vents in that type of car.
      Officer D’Alesio searched the center console due to observing USC
      in different denominations, which he claimed is indicative of
      narcotics activity. Officer D’Alesio testified that observing the USC
      and [Bozeman’s] behavior indicated narcotics activity. He also
      made the decision to search the vehicle following [Bozeman’s]
      arrest in order to look for additional narcotics, vehicle paperwork,
      and additional contraband such as weapons following [Bozeman’s]
      arrest. [The officer recovered a firearm that was hidden behind
      the air vent.]

            On cross examination, Officer D’Alesio testified that there
      were no traffic tickets issued in this case and that a “pink slip,”
      which [Bozeman] possessed, is a temporary registration for a
      vehicle. He also testified that the firearm was not in plain view,
      and that he had to remove the air vent to uncover it. He confirmed
      he did not have a search warrant.

Trial Court Opinion, 1/18/2018, at 2-5 (record citations omitted).

      Bozeman was charged with carrying a firearm without a license, carrying

a firearm on a public street in Philadelphia, receiving stolen property, and




                                      -4-
J-A29012-18



possession of a controlled substance.2           On December 14, 2016, he filed a

pretrial motion seeking to suppress the evidence recovered during the vehicle

stop and search. The court conducted a suppression hearing on April 7, 2017.

On April 12, 2017, the trial court entered an order granting Bozeman’s motion

to suppress. This timely Commonwealth appeal followed.3

       Our standard of review of an order granting a motion to suppress

evidence is well-settled:

             When the Commonwealth appeals from a suppression
          order, we follow a clearly defined standard of review and
          consider only the evidence from the defendant’s witnesses
          together with the evidence of the prosecution that, when
          read in the context of the entire record, remains
          uncontradicted. The suppression court’s findings of fact
          bind an appellate court if the record supports those findings.
          The suppression court’s conclusions of law, however, are not
          binding on an appellate court, whose duty is to determine if
          the suppression court properly applied the law to the facts.
          Commonwealth v. Miller, 2012 PA Super 251, 56 A.3d
          1276, 1278–79 (Pa. Super. 2012) (citations omitted). “Our
          standard of review is restricted to establishing whether the
          record supports the suppression court’s factual findings;
          however, we maintain de novo review over the suppression
          court’s legal conclusions.” Commonwealth v. Brown, 606
          Pa. 198, 996 A.2d 473, 476 (2010) (citation omitted).

       Commonwealth v. Korn, 139 A.3d 249, 252–253 (Pa. Super.
       2016), appeal denied, 639 Pa. 157, 159 A.3d 933 (2016). “It is
       within the suppression court’s sole province as factfinder to pass
       on the credibility of witnesses and the weight to be given to their
       testimony. The suppression court is free to believe all, some or
____________________________________________


2 See 18 Pa.C.S. §§ 6106, 6108, and 3925, and 35 P.S. § 780-113(a)(16),
respectively.

3 Concomitant to its notice of appeal, the Commonwealth filed a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

                                           -5-
J-A29012-18


      none of the evidence presented at the suppression hearing.”
      Commonwealth v. Elmobdy, 823 A.2d 180, 183 (Pa. Super.
      2003) (citations omitted), appeal denied, 577 Pa. 701, 847 A.2d
      58 (2004). Nevertheless, the suppression court’s conclusions of
      law are not binding on an appellate court, and are subject to
      plenary review. Commonwealth v. Johnson, 969 A.2d 565, 567
      (Pa. Super. 2009) (citations omitted).

Commonwealth v. Byrd, 185 A.3d 1015, 1019 (Pa. Super. 2018).

      The trial court’s ruling in the present case was three-fold. First, the

court concluded the officers had no basis to conduct a vehicle stop of

Bozeman’s car. Second, the court found the officers had no reasonable basis

to frisk Bozeman for weapons. Third, the trial court determined there was no

basis to conduct a warrantless search of Bozeman’s vehicle.                 The

Commonwealth challenges each part of the court’s ruling on appeal.

Accordingly, we begin with a discussion of the vehicle stop.

      A police officer’s statutory authority to stop a motor vehicle is codified

in Section 6308(b) of the Motor Vehicle Code, which provides:

      Whenever a police officer … has reasonable suspicion that a
      violation of this title is occurring or has occurred, he may stop a
      vehicle, upon request or signal, for the purpose of checking the
      vehicle’s registration, proof of financial responsibility, vehicle
      identification number or engine number or the driver’s license, or
      to secure such other information as the officer may reasonably
      believe to be necessary to enforce the provisions of this title.

75 Pa.C.S. § 6308(b).

      In interpreting this subsection, the courts of this Commonwealth have

concluded that a vehicle stop based solely on reasonable suspicion of a motor

vehicle violation “must serve a stated investigatory purpose. In effect, the

language of Section 6308(b)—‘to secure such other information as the officer


                                     -6-
J-A29012-18



may reasonably believe to be necessary to enforce the provisions of this title’—

is conceptually equivalent with the underlying purpose of a Terry[4] stop.”

Commonwealth v. Feczko, 10 A.3d 1285, 1291 (Pa. Super. 2010) (en banc)

(internal citations omitted), appeal denied, 25 A.3d 327 (Pa. 2011). When no

further investigation is necessary to determinate if a driver committed a traffic

violation or crime, the officer must possess “probable cause to believe that

the vehicle or the driver was in violation of some provision of the Code.” Id.

(quotation and emphasis omitted).

        Here, the officers testified that, as they turned onto Conestoga Street,

a one-way street with only one lane of travel, they observed Bozeman’s

vehicle, approximately halfway down the block, stopped in the roadway,

“double-parked blocking the lane.” N.T., 4/7/2017, at 10. After running the

license plate number and receiving negative results, the officers activated

their lights and siren, at which time Bozeman backed his vehicle into a parking

spot. The officers pulled behind him and observed him lean down to his left

side towards the driver’s side door, and then immediately exit the vehicle.

See id. at 11-12.

        The vehicle stop was based on a violation of Section 3351 of the Motor

Vehicle Code, “Stopping, standing and parking outside business and residence

districts,” which provides, in pertinent part:



____________________________________________


4   Terry v. Ohio, 392 U.S. 1 (1968).


                                           -7-
J-A29012-18


       (a) General rule.--Outside a business or residence district, no
       person shall stop, park or stand any vehicle, whether attended or
       unattended, upon the roadway when it is practicable to stop, park
       or stand the vehicle off the roadway. In the event it is necessary
       to stop, park or stand the vehicle on the roadway or any part of
       the roadway, an unobstructed width of the highway opposite the
       vehicle shall be left for the free passage of other vehicles and the
       vehicle shall be visible from a distance of 500 feet in each direction
       upon the highway.

75 Pa.C.S. § 3351(a). In Commonwealth v. Vetter, 149 A.3d 71 (Pa. Super.

2016), appeal denied, 169 A.3d 577 (Pa. 2017), a panel of this Court found

that “stopping a vehicle on the basis of a violation of 75 Pa.C.S. § 3351

requires the police officer to possess probable cause, as that is a violation that

does not require further investigation.” Id. at 75.

       The trial court concluded there was no basis for the stop because the

officers did not have probable cause to believe that Bozeman violated Section

3351. The court opined:

              Pennsylvania case law demonstrates that the purpose of §
       3351 is to prevent traffic congestion and that an actual effect on
       traffic flow is required to satisfy the probable cause standard. In
       Commonwealth v. Spieler, a police officer had probable cause
       to stop a truck driver when his “truck stopped motionless in the
       middle of the flow of traffic, causing a backup of three to four
       cars[.]” 887 A.2d 1271, 1276 (Pa. Super. 2005). Additionally, in
       Commonwealth v. Washington, the Superior Court in a non-
       precedential opinion reaffirmed the rationale in Spieler by
       explaining an officer had probable cause to stop a vehicle because
       “[d]efendant’s vehicle was blocking the roadway and interfering
       with the flow of traffic.” No. 2821 EDA 2016, 2017 WL 2304416,
       at *1 (Pa. Super. Ct. May 26, 2017).[5]

____________________________________________


5We note that the citation to, or reliance upon, any unpublished memorandum
decision of this Court is prohibited unless the case involves the same



                                           -8-
J-A29012-18


              However, when a traffic violation is momentary and minor,
       and has no actual effect on surrounding traffic, probable cause will
       not be established. Commonwealth v. Garcia, 859 A.2d 820,
       823 (Pa. Super. 2004), established the momentary and minor
       standard, explaining that when a Motor Vehicle Code violation
       lasts “for just a momentary period of time and in a minor manner,
       a traffic stop is unwarranted.” In that case, an officer followed a
       vehicle after watching the car swerve across the white line on the
       shoulder of the road. Id. at 821-22. After watching the vehicle
       do this once more to avoid oncoming traffic in the other lane, the
       officer stopped the defendant’s car. Id. After stopping the vehicle
       and smelling alcohol on the defendant, the officer completed field
       sobriety tests and arrested him for DUI. Id. On appeal, the
       evidence was suppressed and the stop was deemed unlawful
       because of the “minor nature of the infraction, and its brief
       duration[.]” Id. at 823. Likewise, in Vetter, the court upheld the
       suppression of evidence that was recovered after an officer’s stop
       of a vehicle that was not actively obstructing the flow of traffic.
       149 A.3d at 75.

             Here, the officer did not possess the necessary probable
       cause to stop [Bozeman’s] car. While the officers did observe
       [Bozeman’s] car stopped on a one-way street, the circumstances
       fell under the ‘momentary and minor’ exception provided in
       Garcia. The officers testified that the car was only stopped for 10
       seconds or less. They activated their sirens, blew the horn, and
       motioned for [Bozeman] to pull over; he complied. There was no
       prolonged stop, nor was there a line of cars backed up behind
       [Bozeman]. Unlike in Washington and Spieler, [Bozeman’s]
       momentary standing did not affect the flow of traffic and did not
       pose a safety risk to other drivers. Similar to the facts of Garcia,
       [Bozeman’s] violation in this case lasted only for a brief period of
       time and affected no other cars on the road.

             Accordingly, since [Bozeman] stopped his car momentarily
       before legally parking, the officers did not have the requisite
       probable cause under § 3351 to conduct a vehicle stop.

Trial Court Opinion, 1/18/2018, at 8-9.
____________________________________________


defendant or is relevant for res judicata purposes, neither of which are present
here. See Commonwealth v. Little, 903 A.2d 1269, 1272 n.4 (Pa. Super.
2006), citing 210 Pa. Code § 65.37(A).


                                           -9-
J-A29012-18



       In response, the Commonwealth first asserts the proper standard for

stopping a vehicle based on a suspected violation of Section 3351 should be

reasonable suspicion, not probable cause. See Commonwealth’s Brief at 14.

To that end, it contends the language in Vetter was “non-controlling dictum,”

and “[a] thorough analysis of the Vehicle Code’s text and statutory history

demonstrates … reasonable suspicion is the proper standard by which to

assess a vehicle stop for a suspected violation of Section 3351.” Id. at 21.

       We disagree.      As noted above, Section 3351 prohibits a driver from

stopping, parking or standing his vehicle “upon the roadway when it is

practicable to stop, park or stand the vehicle off the roadway.” 75 Pa.C.S. §

3351(a). Accordingly, when an officer observes a vehicle stopped on the road

in such a manner that there is no unobstructed area for the passage of another

vehicle, and also sees a “practicable” place for the vehicle to stop or park, no

further investigation is necessary to determine a violation of the statute

occurred. Id. Therefore, we agree with the trial court’s determination that

the officers needed probable cause to stop Bozeman’s vehicle.6

       The Commonwealth also notes, however, that even if we conclude

probable cause is the proper standard, it “was established here because

[Bozeman] had no legitimate reasons for double parking in the middle of the

road ‘when it [wa]s practicable to stop, park or stand the vehicle off the

____________________________________________


6Accordingly, we decline the Commonwealth’s request to submit this issue for
en banc reargument. See Commonwealth’s Brief at 5 n.2.


                                          - 10 -
J-A29012-18



roadway.’” Commonwealth’s Brief at 27 n.10. The Commonwealth maintains

Bozeman “demonstrated the obvious practicability of parking off the roadway

when he quickly threw his car into reverse after being directed to pull over.”

Id. We agree.

       Officer Opalski testified that while there was one car parked alongside

Bozeman, “the whole rest of the block, where [there was] fencing …, there

were no cars parked there.          So, it was all free spaces to park in.”   N.T.,

4/7/2017, at 12.        Under the plain language of the statute, the officers

observed a car, either parked, stopped or standing, on the roadway with no

room for the “free passage” of other vehicles, at a place where it was clearly

“practicable” for the driver to “stop, park or stand the vehicle off the roadway.”

75 Pa.C.S. § 3351(a).7 That is all that is required to find a violation under the

statute. Contrary to the trial court’s opinion, the statute does not require the

actual obstruction of the flow of traffic, nor does it mandate the vehicle be

stationary for a specified period of time. We recognize that in Spieler, supra,

____________________________________________


7 We note Bozeman also emphasizes that Section 3351 regulates traffic only
“outside a business or residence district[,]” which he insists does not apply
under the present facts. Bozeman’s Brief at 8, citing 75 Pa.C.S. § 3351(a).
See 75 Pa.C.S. § 102 (defining business district and residence district).
However, we agree with the Commonwealth’s characterization of the
neighborhood where the incident occurred as an “urban district.” See
Commonwealth’s Reply Brief, at 6-7. See also 75 Pa.C.S. § 102 (defining
“urban district” as “[t]he territory contiguous to and including any street which
is built up with structures devoted to business, industry or dwelling houses
situated at intervals of less than 100 feet for a distance of a quarter of a mile
or more.”). It bears mention that Bozeman did not argue this interpretation
of the statute before the trial court at the suppression hearing.


                                          - 11 -
J-A29012-18



a panel of this Court found an officer had probable cause to stop a vehicle for

a violation of Section 3351 when the driver sat an intersection through two

cycles of a traffic light, causing a three-to-four car backup.    See Spieler,

supra, 887 A.2d at 1276. However, the panel did not hold that the length of

time the car sat at the light, or the number of cars affected by the offending

driver’s actions, were required under the statute. Nor do we find any other

authority to support this interpretation of the violation.

      The trial court also found that the circumstances of the present case “fell

under the ‘momentary and minor’ exception provided in Garcia.” Trial Court

Opinion, 1/18/2018, at 9. Again, we disagree.

      In Garcia, an officer stopped the defendant after observing him, for a

distance of only two blocks, “drive over the right berm line of the road” two

times, each time “in response to another car coming toward [the defendant]

in the opposite lane of traffic.” Garcia, supra, 859 A.2d at 823. A panel of

this Court concluded the defendant’s violation of the Motor Vehicle Code was

“momentary and minor,” and therefore, did not constitute probable cause for

a traffic stop. See id. However, the violations alleged in Garcia were moving

violations, i.e., 75 Pa.C.S. §§ 3301 and 3309, that involved a more subjective

analysis than the parking violation at issue herein. Section 3301 mandates

that a vehicle shall “be driven upon the right half of the roadway,” with limited

exceptions. 75 Pa.C.S. § 3301(a). Although the defendant in Garcia briefly

crossed over the right berm line, he did, at all times, remain on the right half

of the roadway. Compare Commonwealth v. Enick, 70 A.3d 843, 844 (Pa.

                                     - 12 -
J-A29012-18



Super. 2013) (finding probable cause to stop defendant for violation of Section

3301 officer observed “half of [defendant’s] vehicle cross the double yellow

lines into oncoming traffic for approximately 2–3 seconds.”), appeal denied,

85 A.3d 482 (Pa. 2014). Moreover, Section 3309 requires a vehicle to be

driven “as nearly as practicable entirely within a single lane and shall not be

moved from the lane until the driver has first ascertained that the movement

can be made with safety.” 75 Pa.C.S. § 3309(a). The defendant in Garcia,

who briefly crossed the right berm line as cars approached in the opposite

lane, may have ascertained she could do so with safety.

      Conversely, in the present case, Officers Opalski and D’Alesio observed

Bozeman’s vehicle stopped on a one-way street, blocking passage for other

vehicles, when there were many parking spots available.         To characterize

Bozeman’s actions as a “momentary and minor” violation of Section 3351,

would be to undermine the Motor Vehicle Code, which includes minor traffic

offenses. See Commonwealth v. Harris, 176 A.3d 1009, 1019 (Pa. Super.

2017) (“Pennsylvania law makes clear that a police officer has probable cause

to stop a motor vehicle if the officer observes a traffic code violation, even if

it is a minor offense.”).   Accordingly, we find the trial court erred when it

concluded the traffic stop was unlawful because the officers had probable

cause to stop Bozeman, and issue him a citation for violating Section 3351.

      Although we have found the traffic stop was lawful, we must next

consider whether, as the Commonwealth contends, the officers had a

sufficient basis to frisk Bozeman.

                                     - 13 -
J-A29012-18



      It is well-established that the police may conduct a Terry frisk under

the following circumstances.

      “If, during the course of a valid investigatory stop, an officer
      observes unusual and suspicious conduct on the part of the
      individual which leads him to reasonably believe that the suspect
      may be armed and dangerous, the officer may conduct a pat-down
      of the suspect’s outer garments for weapons.” Commonwealth
      v. E.M./Hall, 558 Pa. 16, 735 A.2d 654, 659 (1999). In order to
      establish reasonable suspicion, the police officer must articulate
      specific facts from which he could reasonably infer that the
      individual was armed and dangerous. See Commonwealth v.
      Gray, 896 A.2d 601, 606 (Pa. Super. 2006). When assessing the
      validity of a Terry stop, we examine the totality of the
      circumstances, see id., giving due consideration to the reasonable
      inferences that the officer can draw from the facts in light of his
      experience, while disregarding any unparticularized suspicion or
      hunch. See Commonwealth v. Zhahir, 561 Pa. 545, 751 A.2d
      1153, 1158 (2000).

Commonwealth v. Wilson, 927 A.2d 279, 284 (2007). “To conduct a pat

down for weapons, a limited search or ‘frisk’ of the suspect, the officer must

reasonably believe that his safety or the safety of others is threatened.”

Commonwealth v. Simmons, 17 A.3d 399, 403 (Pa. Super. 2011), appeal

denied, 25 A.3d 328 (Pa. 2011). This Court, in Commonwealth v. Carter,

105 A.3d 765 (Pa. Super. 2014) (en banc), appeal denied, 117 A.3d 295 (Pa

2015), emphasized the significance of an officer’s experience in assessing

whether the requisite reasonable suspicion was present:

            In conducting a reasonable suspicion inquiry, a suppression
      court is required to “afford due weight to the specific, reasonable
      inferences drawn from the facts in light of the officer’s
      experience[.]” Commonwealth v. Brown, 606 Pa. 198, 996
      A.2d 473, 477 (2010); see also Commonwealth v. Foglia, 979
      A.2d 357, 361 (Pa. Super. 2009) (en banc) (concluding that
      reasonable suspicion for a Terry stop existed in part because the

                                    - 14 -
J-A29012-18


      defendant “touched his waist area and sat down on a stoop behind
      some females ... [and t]he police officer was aware, based upon
      his experience with armed suspects, that weapons are often
      concealed in a person’s waistband[ ]”), appeal denied, 605 Pa.
      694, 990 A.2d 727 (2010). “Among the circumstances that can
      give rise to reasonable suspicion are the [officer]’s knowledge of
      the methods used in recent criminal activity and the
      characteristics of persons engaged in such illegal practices.”
      United States v. Mendenhall, 446 U.S. 544, 563, 100 S.Ct.
      1870, 64 L.Ed.2d 497 (1980).

Id. at 773.

      In concluding the officers in the case sub judice had no reasonable

suspicion to frisk Bozeman, the trial court opined:

            [T]he totality of the circumstances demonstrate that once
      [Bozeman] legally parked his vehicle, there existed no reasonable
      suspicion that actual criminal activity was afoot involving
      [Bozeman] nor a reasonable inference that he was armed and
      dangerous to support a Terry frisk. There are many relevant
      factors to consider under the facts of this case that together
      demonstrate the frisk of [Bozeman] was unwarranted. First, it
      cannot be discounted that the initial stop of [Bozeman] in his
      motor vehicle was deficient and therefore could not contribute to
      the belief that he was possibly involved in criminal activity.
      Further, the baseless stop was predicated on a minor violation of
      the Motor Vehicle Code, an offense that does not suggest the
      possession of a concealed weapon. Second, while the officers did
      note there were some nervous blading movements by [Bozeman],
      (N.T. 4/7/17 pp. 24, 44-45), the absence of any testimony
      regarding the presence of a bulge or any reaching towards the
      waist by [Bozeman] greatly curtails concerns of officer safety.
      Third, the frisk of [Bozeman] was conducted during daytime
      hours, in the presence of two police officers, and in a
      neighborhood that was not deemed a high-crime area—all factors
      usually present in the many cases that warrant a Terry frisk by
      the police. In this case, under the totality of the circumstances,
      there were not enough facts to justify a protective search of
      [Bozeman].

Trial Court Opinion, 1/18/2018, at 12.



                                    - 15 -
J-A29012-18



      The Commonwealth insists, however, that the officers had a “reasonable

basis to conduct a protective frisk” of Bozeman. Commonwealth’s Brief at 28.

It asserts “the purpose of the initial traffic stop – to ascertain [Bozeman’s]

identity and reasons for blocking the road, to obtain ownership documentation

for the Buick, and to issue a traffic citation for violating the Vehicle Code –

had not been fulfilled when the officers’ suspicions that [Bozeman] may be

armed first arose.”   Id. at 29.   The Commonwealth contends there were

“numerous indicia of suspicious conduct” which justified the Terry frisk,

including Bozeman’s (1) furtive movement when he parked the car; (2)

immediate exit from the car before the officers’ approached; (3) excessive

nervousness; and (4) deliberate “blading” of his body away from the officers’

view. Id. at 29-30. Moreover, the Commonwealth maintains the trial court

“placed undue weight” on factors that were not present – such as the stop did

not occur at night or in a high-crime area – and “ignored the officers’

experience detecting the presence of concealed weapons in similar situation.”

Id. at 31-32.   Upon our review of the suppression hearing transcript and

relevant case law, we agree.

      Officer Opalski testified that as soon as the vehicle was parked, he

noticed Bozeman “was just moving around a lot in that front seat.”        N.T.,

4/7/2017, at 13. He stated:

      At one point, [Bozeman’s] head went to the left, like towards his
      door and out of view. I guess blocked by the headrest for a few
      seconds, so it was quick. And then the door opened and he just
      stepped out of it.


                                    - 16 -
J-A29012-18



Id. See also id. at 42-43 (Officer D’Alesio describing Bozeman’s actions after

the stop: “I could see the driver, the silhouette, through the back window …

leaning done to his left side towards the driver’s side door.”). Officer Opalski

explained his suspicions arose when Bozeman kept his body close to and

facing the vehicle while he was speaking to Officer D’Alesio, who was standing

to the rear driver’s side of the vehicle. The officer testified:

      When I observed [Bozeman], he was not even facing my partner,
      he was facing the car. Not even really my direction, but kind of
      facing west, like, across the street. His waist was directly facing
      the side of the vehicle, the rear driver’s door.

Id. at 16. While Bozeman’s waist was not “pushed up against the car,” the

officer estimated “it was within six inches, maybe” of the vehicle. Id. at 19.

Officer D’Alesio stated “[t]he whole time [he] was speaking to [Bozeman], he

had his body [bladed] away from [the officer] towards the car. He was …

almost pressing himself up against the car.”         Id. at 44.    Office Opalski

described Bozeman as “anxious or nervous,” as he was fumbling for

paperwork, which he never did produce. Id. at 20. Furthermore, when the

officer asked Bozeman his age, he replied “26 and within a second later he

said, no, 23.”   Id.   Officer Opalski stated that, in his experience, when a

suspect attempts to conceal his waistband as Bozeman did in the present case,

it is an indication “[t]hat he might be armed.” Id. at 24. Accordingly, based

on Bozeman’s suspicious behavior and his own experience, the officer

proceeded to frisk Bozeman for weapons. In doing so, he recovered a baggie

of crack cocaine from Bozeman’s groin area. See id. at 25-26.


                                      - 17 -
J-A29012-18



      Here, the totality of the circumstances present during the vehicle stop

was sufficient to supply reasonable suspicion for a Terry frisk. Again, rather

than focusing on the factors present that supported the officers’ suspicion, the

trial court focused on factors that were not present, i.e., the vehicle stop was

not for a violent offense, nor did the stop occur at night or in a high crime

area. See Trial Court Opinion, 1/18/2018, at 12. Moreover, while the court

acknowledged the officers’ testimony regarding Bozeman’s “nervous blading

movements,” it emphasized the fact that the officers did not notice a bulge in

Bozeman’s waistband or observe him reach towards his waist. Id. In doing

so, we find the court failed to “afford due weight to the specific, reasonable

inferences drawn from the facts in light of the officer’s experience[.]” Carter,

supra, 105 A.3d at 773 (citation omitted). The court gave no credence to

Officer Opalski’s testimony that the blading movements Bozeman used to

conceal his waistband were “consistent with other gun arrests” he had made.

N.T., 1/18/2018, at 24. Indeed, Officer Opalski testified he had made 70 to

100 gun arrests, and a “high percentage” of those involved firearms in a

waistband. Id. at 22.

      In Carter, an en banc panel of this Court emphasized the importance of

considering the totality of the circumstances presented to the police officer

at the time he makes the determination of whether there is reasonable

suspicion to conduct a Terry frisk. See Carter, supra, 105 A.3d at 772-773.

The panel noted that, “even in a case where one could say the conduct of a

person is equally consistent with innocent activity, the suppression court

                                     - 18 -
J-A29012-18



would not be foreclosed from concluding reasonable suspicion nevertheless

existed.” Id. at 772. Here, although Bozeman was stopped for a minor traffic

offense, he made a furtive movement, before quickly exiting the vehicle as

the officers approached. As he nervously fumbled for his paperwork, which

he was not able to produce, he stood with his waist close to his vehicle as if

he were concealing something in his waistband. Officer Opalski testified that

a high percentage of the firearm arrests he has made involved firearms in a

waistband, and that, in his experience, when a suspect “blades” his body away

from the officer in such a way that conceals his waistband, it is an indication

the suspect “might be armed.” N.T., 4/7/2017, at 24. Based on the totality

of the circumstances, we conclude the officers possessed the requisite

reasonable suspicion that Bozeman might be armed and dangerous.

Accordingly, we find the trial court erred in suppressing the narcotics

recovered from Bozeman during the frisk.8
____________________________________________


8  The cases Bozeman cites in his brief are clearly distinguishable. See
Bozeman’s Brief at 11. In Commonwealth v Lechner, 685 A.2d 1014 (Pa.
Super. 1996), the panel did not even discuss the reasonable suspicion
standard for a Terry frisk. Rather, in that case, the panel found officers acted
illegally when, based solely on a tip from an unknown informant that
defendant would have drugs in his truck at a certain time and location, they
ordered the defendant out of his truck and immediately frisked him and
searched the vehicle. See id. at 1015, 1019. Similarly, in Commonwealth
v. Preacher, 827 A.2d 1235 (Pa. Super. 2003), an officer received an
anonymous tip that a man was selling cocaine at a nearby bar. See id. at
1236-1237. When the officer arrived, he observed the defendant, a known
drug trafficker who matched the description given by the informant, sitting at
the bar counting money. See id. at 1237. The defendant tossed the money
to the side as the officer approached him. The officer told the defendant about



                                          - 19 -
J-A29012-18



       Lastly, we must determine whether the warrantless search of the vehicle

was proper. Generally, “a search conducted without a warrant is presumed

to be unreasonable unless it can be justified under a recognized exception to

the search warrant requirement.” Commonwealth v. Davis, 188 A.3d 454,

457 (Pa. Super. 2018) (citation omitted). One such exception exists when a

police officer possesses probable cause to search a lawfully stopped motor

vehicle.   See id.     In Commonwealth v. Gary, 91 A.3d 102 (Pa. 2014)

(plurality opinion), the Pennsylvania Supreme Court adopted the federal

automobile exception, holding “[t]he prerequisite for a warrantless search of

a motor vehicle is probable cause to search; no exigency beyond the inherent

mobility of a motor vehicle is required.” Id. at 138. Therefore, “where police

possess probable cause to search a car, a warrantless search is permissible.”

Davis, supra, 188 A.3d at 458, quoting In re I.M.S., 124 A.3d 311, 317 (Pa.

Super. 2015).

       Probable cause is defined as follows:

____________________________________________


the investigation, and immediately frisked him. See id. A panel of this Court
found the officer had no reasonable suspicion that the defendant might be
armed and dangerous. See id. at 1240. See also Commonwealth v.
Reppert, 814 A.2d 1196, 1206 (Pa. Super. 2002) (en banc) (excessive
nervousness and furtive movements alone insufficient to supply reasonable
basis for investigatory detention of passenger during car stop), and
Simmons, supra, 17 A.3d at 405 (noting original traffic stop in Reppert was
concluded before officer ordered defendant passenger out of car). As noted
above, the facts in the present case include furtive movements in the car,
excessive nervousness, and an attempt by the defendant to shield his body
from police during the stop. Further, the officers testified regarding their own
experience with such suspicious actions.


                                          - 20 -
J-A29012-18


       Probable cause is made out when the facts and circumstances
       which are within the knowledge of the officer at the time of the
       [stop], and of which he has reasonably trustworthy information,
       are sufficient to warrant a man of reasonable caution in the belief
       that the suspect has committed or is committing a crime. The
       question we ask is not whether the officer’s belief was correct or
       more likely true than false. Rather, we require only a probability,
       and not a prima facie showing, of criminal activity. In determining
       whether probable cause exists, we apply a totality of the
       circumstances test.

Byrd, supra, 185 A.3d at 1023–1024 (emphasis in original), quoting

Commonwealth v. Martin, 101 A.3d 706, 721 (Pa. 2014), cert. denied, 136

S.Ct. 201 (U.S. 2015).

       In the present case, the trial court found the search of the vehicle was

not permissible as a search incident to arrest or a protective sweep because

Bozeman was “far removed” from his vehicle when Officer D’Alesio conducted

the search.9 Trial Court Opinion, 1/18/2018, at 14, 16. In fact, Bozeman was

handcuffed and placed in the back of the police vehicle after narcotics were

found on his person, and before the officer conducted the search. See N.T.,

4/7/2017, at 45. The Commonwealth does not dispute this finding, but rather

maintains the officers had probable cause to search the vehicle pursuant to
____________________________________________


9 Both a protective sweep and a search incident to arrest are permissible only
in the area where the suspect may gain control of a weapon. See Michigan
v. Long, 463 U.S. 1032, 1049 (1983) (holding protective search of an
automobile, “limited to those areas in which a weapon may be placed or
hidden, is permissible if the police officer possesses a reasonable belief … that
the suspect is dangerous and the suspect may gain immediate control of
weapons.”); Commonwealth v. White, 669 A.2d 896 (Pa. 1995) (“[T]here
is no justifiable search incident to arrest under the Pennsylvania Constitution
save for the search of the person and the immediate area which the person
occupies during his custody[.]”).


                                          - 21 -
J-A29012-18



Gary, supra.    See Commonwealth’s Brief at 32-35.          With regard to this

argument, the court opined:

      As it concerns the Commonwealth’s contention that the officers
      had probable cause that the vehicle contained evidence of
      [Bozeman’s] arrest for possession of cocaine, this reasoning also
      falls short. The rationale of the officers that the presence of USC
      and a screwdriver in the vehicle gave rise to probable cause that
      additional evidence of criminal activity was present is inadequate.
      On their face, the items were innocuous and devoid of any criminal
      nature and even after [Bozeman’s] arrest displayed a minimal
      connection to a drug offense.          Under the totality of the
      circumstances, the presence of the items inside the vehicle were
      insufficient to permit the warrantless search of [Bozeman’s]
      vehicle.

Trial Court Opinion, 1/18/2018, at 16.

      The Commonwealth, however, insists the totality of the circumstances

surrounding the incident provided the officers with the requisite probable

cause to search behind the air vent of the vehicle:

      Because [Bozeman] “had left his door open when he voluntarily
      jumped out of the car,” . . . Officer D’Alesio had an unobstructed
      view of its interior. In addition to the U.S. currency in plain view
      on the center console, which Officer D’Alesio testified was
      “indicative [of] narcotics activity,” the officer also saw the bright
      orange handle of the flathead screwdriver in the open driver door
      pocket – the exact location toward which [Bozeman] had “dipped”
      before spontaneously exiting his car – and numerous pry marks
      on the driver-side air vent. Officer D’Alesio demonstrated the
      requisite nexus to search the vacant space behind the vent based
      on his specialized training in vehicle searches and prior experience
      discovering contraband hidden behind air vents in vehicles like the
      Buick Lucerne – highly relevant factors that the suppression court
      failed to acknowledge[.]        Having already discovered illegal
      narcotics on [Bozeman’s] person, the officer reasonably believed
      that additional contraband was hidden behind the vent.




                                     - 22 -
J-A29012-18



Commonwealth’s Brief at 33-34 (some citations and some punctuation

omitted).

        After a thorough review of the certified record, particularly the

photographs of the car interior, and relevant case law, we are, once again,

compelled to agree with the Commonwealth. In finding probable cause to

search was not established, the trial court focused solely on “the presence of

USC and a screwdriver in the vehicle,” which the court characterized as

“innocuous [items,] devoid of any criminal nature” with “minimal connection

to a drug offense.” Trial Court Opinion, 1/18/2018, at 16. In doing so, the

court failed to consider the totality of the circumstances, including Officer

D’Alesio’s relevant training and experience at the time of the search. See

Byrd, supra.

        Officer D’Alesio testified that, when Bozeman exited the vehicle, he left

the driver’s side door open. See N.T., 4/7/2017, at 45. From his vantage

point outside the vehicle, the officer         could see money “in several

denominations” in the center console. Id. at 51. He testified that the money,

accompanied by Bozeman’s suspicious behavior, “was indicative to [him] as

narcotics activity.” Id. Once his partner recovered the crack cocaine from

Bozeman, Officer D’Alesio “brought his attention back to the vehicle[,]” where

he could see a flathead screwdriver in the side pocket of the open driver’s side

door.    Id. at 45.   The officer explained that, based on his experience and

training, the air vent of the car which Bozeman was driving “is a popular area

to hide contraband.”      Id. at 45-46.    See id. at 46-47 (detailing Officer

                                      - 23 -
J-A29012-18



D’Alesio’s training through the Northeast Counterdrug and Training Center,

the Maryland State Police, and Philadelphia Police). Officer D’Alesio stated he

attended training specifically focused on “indications of contraband being

hidden in vehicles” and “hidden compartments as well as natural voids of

vehicles.” Id. at 46-47. Moreover, he confirmed that he had, in fact, on prior

occasions, recovered contraband from behind the air vent in the type of car

Bozeman was driving. See id. at 47. Accordingly, Officer D’Alesio testified

that, once he noticed the screwdriver, he began to look for pry marks

anywhere in the vehicle, and “[w]ithin probably ten seconds[,]” he observed

the pry marks near the air vent in Bozeman’s car. Id. at 53. At that point,

the officer removed the air vent and discovered a firearm. See id. at 56-57.

      Accordingly, at the time of the search, Officer D’Alesio knew the

following:   (1) after being stopped for a minor traffic violation, Bozeman

leaned down toward the driver’s side door before immediately exiting his

vehicle, unprompted by police; (2) Bozeman acted nervous upon questioning

and was unable to produce any paperwork; (3) Bozeman had narcotics in his

groin area that he attempted to hide from police; (4) there were multiple

denominations of cash in the center console; (5) there was a flathead

screwdriver in the driver’s side door pocket, the area where Bozeman leaned

after the vehicle stop; and (6) there were pry marks near the driver’s side air

vent. These circumstances, coupled with Officer D’Alesio’s specific training,

regarding hidden compartments in vehicles, and his experience in recovering




                                    - 24 -
J-A29012-18



contraband from vehicles like the one at issue, provided the requisite probable

cause for him to remove the air vent where the firearm was discovered.

      Accordingly, because we conclude the trial court erred in granting

Bozeman’s pretrial motion to suppress, we reverse the order on appeal and

remand for further proceedings.

      Order reversed. Case remanded for further proceedings consistent with

this Opinion. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/8/19




                                    - 25 -